Citation Nr: 1500310	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, schizophrenia, an anxiety disorder, and a mood disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

Clarification of Issue on Appeal

A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue on appeal as the broader single issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, schizophrenia, an anxiety disorder, and a mood disorder, as is reflected on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records indicate that the Veteran has been diagnosed with depression and a mood disorder NOS.  July 2011 Oklahoma City VAMC Treatment Records.  Both the Veteran's enlistment and discharge examination reports indicate a normal psychiatric evaluation; however, the discharge Report of Medical Examination included a hand-written notation above the Veteran's signature indicating "not very well at this the present time."  Another notation read "see attached mental hygiene evaluation."  September 1972 Report of Medical Examination.  The service treatment records do not contain anything titled "mental hygiene evaluation" but do contain a September 1972 statement from a Social Work Specialist.  This evaluation reveals an impression that the Veteran "is immature and unmotivated with some antisocial tendencies."  The evaluation also described the Veteran's past and present problems and recommended separation from service.  

To date, the Veteran has not yet been provided a VA examination to address his claim.  Given the notations in service and current diagnosis, a medical opinion is needed to determine whether the complaints or findings in service are related to his current diagnosis.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The most recent VA treatment record is from January 2012.  On remand, any subsequent VA treatment records should be obtained.  

Finally, the Veteran's claim for a TDIU is inextricably intertwined with the other issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder should be adjudicated prior to adjudication of his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records dated after January 13, 2012.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should:

(a.) List each psychiatric disorder diagnosed.
 
(b) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty?

(c) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder had its onset in service?

The examiner should discuss whether the Veteran's behavior in service represented a prodromal sign of acquired psychiatric disability or whether it was a manifestation of an underlying disorder that had not yet been diagnosed.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




